Exhibit 10.2

Execution copy

 

 

 

 

 

 

 

 

 

MASTER AGREEMENT

between

ATOS ORIGIN S.A.

and

NYSE EURONEXT

Dated July 11, 2008

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 - DEFINITIONS

   4

ARTICLE 2 - CARVE OUT

   5            2.1    Business Contribution    5    2.2    Sale of the AEMS
Belgium Shares    5    2.3    Coexis License    5    2.4    Sale of the AI 16
Shares    6

ARTICLE 3 - AEMS SALE

   6

ARTICLE 4 - CARVE OUT-RELATED AGREEMENTS

   7    4.1    Clearing and Settlement Matters    7    4.2    Aramis Operations
   8    4.3    Oracle Licenses    9    4.4    Guarantees    9    4.5   
Haussmann Lease    9    4.6    Network    10    4.7    Connectivity Services   
11    4.8    Hosting Services    11    4.9    Transition Services    11    4.10
   Insurance    11    4.11    Right to use and sub-license IPR    12

ARTICLE 5 - PREFERRED SUPPLIER

   12

ARTICLE 6 - REPRESENTATIONS AND WARRANTIES OF THE PARTIES

   13    6.1    General    13    6.2    Representations and Warranties    13

ARTICLE 7 - CONDITIONS PRECEDENT

   13

ARTICLE 8 - OTHER COVENANTS AND AGREEMENTS OF THE PARTIES

   14    8.1    Affirmative Pre-Closing Covenants    14    8.2    Negative
Pre-Closing Covenants    14    8.3    Conduct of business prior to Closing    14
   8.4    Updating the Ancillary Agreements    14    8.5    Change of name    15

ARTICLE 9 - CLOSING

   15    9.1    Date and place of Closing    15    9.2    Closing Actions and
Deliveries    15

ARTICLE 10 - NON COMPETE – NON SOLICITATION

   18    10.1    Non-compete    18

 

1



--------------------------------------------------------------------------------

 

           10.2    Non-solicitation of Key Employees    19

ARTICLE 11 - PERFORMANCE OF ANCILLARY AGREEMENTS

   19

ARTICLE 12 - INDEMNIFICATION

   20

ARTICLE 13 - TERMINATION

   21

ARTICLE 14 - PUBLIC ANNOUNCEMENT

   21

ARTICLE 15 - CONFIDENTIALITY

   22    15.1    Confidential information    22    15.2    Use of Confidential
Information    22    15.3    Permitted disclosure    22    15.4    Duration of
obligations    23

ARTICLE 16 - GENERAL PROVISIONS

   23    16.1    Conflict of Terms    23    16.2    Notices    23    16.3   
Binding Effect - Assignment    24    16.4    Exhibits and Schedules    24   
16.5    Entire Agreement    24    16.6    Amendment    24    16.7   
Severability    24    16.8    No Waiver of Rights    24    16.9    No
Third-Party Rights    25    16.10    Closing    25    16.11    Costs    25   
16.12    Formalities    25    16.13    Governing Law - Disputes    25

 

2



--------------------------------------------------------------------------------

MASTER AGREEMENT

This Agreement is entered into on July 11, 2008

BETWEEN:

 

1. ATOS ORIGIN S.A. (société anonyme à directoire et conseil de surveillance), a
limited liability company incorporated under the laws of France whose registered
office is at Tour les Miroirs – Bâtiment C, 18, avenue d’Alsace, 92926 Paris la
Défense 92400 Courbevoie, France and registered with the Commerce and Company
Registry under No. 323 623 603 RCS Nanterre (“Atos Origin”);

AND:

 

2. NYSE EURONEXT, a company incorporated under the laws of Delaware, United
States of America whose registered office is at 11 Wall Street, New York, New
York 10005, United States of America (“NYSE Euronext”).

Atos Origin and NYSE Euronext are hereinafter referred to collectively as the
“Parties” and individually as a “Party”.

WHEREAS:

 

(A) ATOS EURONEXT MARKET SOLUTIONS HOLDING S.A.S. is a simplified joint stock
company (société par actions simplifiée) incorporated under the laws of France
whose registered office is at 6/8 Boulevard Haussmann, 75009 Paris, France and
registered with the Commerce and Company Registry under No. 481 915 700 RCS
Paris (“AEMS”).

 

(B) AEMS and its subsidiaries (the “AEMS Group”) are the world’s largest
provider of IT solutions for exchanges, clearing houses, banks and
intermediaries. The AEMS Group services the various parts of the transaction
chain of exchange operations from front office, asset management and brokerage
platforms, middle office and trade processing to back office, clearing and
settlement.

 

(C) The share capital of AEMS is held in equal portion by Atos Origin (directly
and through subsidiaries) and (through subsidiaries) by Euronext N.V., a public
limited liability company incorporated under the laws of the Netherlands whose
registered office is at Beursplein 5 (1012 JW) Amsterdam, The Netherlands
(“Euronext N.V.”).

 

(D) On July 22, 2005, Atos Origin and Euronext N.V. entered into a shareholders’
agreement for purposes of regulating the management of AEMS, their relationship
with each other and certain aspects of the affairs of, and their dealings with,
AEMS (the “Shareholders Agreement”).

 

(E) Subsequent to the acquisition by NYSE Euronext of the control of Euronext
N.V. in April 2007, Atos Origin and NYSE Euronext commenced discussions with
respect to AEMS and entered into a memorandum of understanding on December 11,
2007 (the “MOU”), which records their mutual understanding and intent concerning
the proposed reorganization of the activities of the AEMS Group and their
ownership of AEMS (the “Transaction”).

 

3



--------------------------------------------------------------------------------

(F) On January 16, 2008, the Parties agreed to implement, during an interim
period starting as of January 1, 2008, a governance mechanism designed to foster
the coordinated management by the Parties of the businesses operated by the AEMS
Group in order to protect the value thereof pending a final agreement on and,
the completion of, the Transaction (the “AEMS Interim Period Governance Rules”).

 

(G) The Parties have performed and completed the information and consultation of
the relevant employee representative bodies of the Parties and the AEMS Group,
as were required prior to the date hereof in relation to the Transaction.

 

(H) On December 27, 2007, Atos Origin incorporated Atos Investissement 16, a
simplified joint stock company (société par actions simplifiée) incorporated
under the laws of France whose registered office is at 18 avenue d’Alsace, 92400
Courbevoie, France and registered with the Commerce and Company Registry under
No. 501 710 719 RCS Nanterre (“AI 16”), and on April 15, 2008, AEMS France
acquired all the shares of AI 16.

 

(I) The purpose of this Agreement is to set out the general terms and conditions
of the Transaction, as agreed between the Parties.

 

(J) As part of the Transaction, and in accordance with the terms and conditions
of this Agreement, the Parties agree that:

 

  - the Transferred Businesses and the Diamis Shares shall be contributed by
AEMS France to AI 16 through an apport partiel d’actif soumis au régime des
scissions (the “Business Contribution”), the AEMS Belgium Shares shall be
transferred to AW, and then the AI 16 Shares shall be transferred to AW (the
“Carve Out”); and

 

  - subject to completion of the Carve Out, Atos Origin, AO Intégration and AO
Infogérance shall sell all their shares in AEMS (representing 50% of the share
capital of AEMS) (the “AEMS Shares”) to Euronext (the “AEMS Sale”).

 

(K) On June 24, 2008, AEMS France and AI 16 entered into a business contribution
agreement (which was amended on June 25, 2008) setting out the terms and
conditions of the Business Contribution (the “Business Contribution Agreement”),
a copy of which is attached hereto as Exhibit A.

NOW, THEREFORE, in consideration of the covenants and agreements herein set
forth and intending to be legally bound hereby, the Parties hereby agree as
follows.

ARTICLE 1 - DEFINITIONS

Capitalized terms used in this Agreement but not otherwise defined shall have
the meaning specified in Schedule 1, which meaning shall apply in both the
singular and plural form of the term defined.

 

4



--------------------------------------------------------------------------------

ARTICLE 2 - CARVE OUT

 

2.1 Business Contribution

 

2.1.1 The Parties hereby agree that, on August 1, 2008, AEMS France shall
contribute to AI 16 the Transferred Businesses and the Diamis Shares in
accordance with the terms and conditions of the Business Contribution Agreement.

 

2.1.2 Regarding the Diamis Shares, AEMS France notified Steria and Diamis of its
decision to contribute the Diamis Shares to AI 16, in accordance with the
provisions of article 6.1.1 of the Avenant au Protocole d’accord dated June 30,
2000 and the provisions of article 11.3 of the articles of association of
Diamis. On June 23, 2008, AEMS France obtained Steria’s consent to the
contribution of the Diamis Shares to AI 16, and on June 24, 2008, the board of
directors of Diamis approved such contribution.

 

2.1.3 Should any contract listed in Schedule 2 (the “Material Contracts”) not be
transferred to AI 16 on or prior to the Closing Date, the Parties agree that
AEMS France and AI 16 shall enter into appropriate back-to-back arrangements to
ensure that the relevant customers will continue to benefit from the relevant
services in accordance with the terms of any such non-transferred Material
Contract. Such back-to-back arrangements will remain in force for the entire
duration of any such non-transferred Material Contract and will provide, inter
alia, that (i) AI 16 will perform the relevant services on behalf of AEMS France
and (ii) AEMS France will transfer all revenues generated under such
non-transferred Material Contract to AI 16.

 

2.1.4 Should the back-to-back arrangements mentioned in Article 2.1.3 not be
possible with respect to any of the Material Contracts, including due to
objections raised by the relevant customer, NYSE Euronext shall indemnify Atos
Origin (or AI 16, at the option of Atos Origin) (i) for the absence of transfer
of such Material Contract in compliance with the methods set out in Article 9.2
of the Business Contribution Agreement and (ii) for all direct costs actually
incurred by AI 16 in relation to employees costs of AI 16 dedicated to the
performance of the non-transferred Material Contract, it being specified that
the indemnification provided for under sub-clause (ii) shall in any event not
exceed (x) EUR 1.5 million per non-transferred Material Contract and (y) EUR
3 million in the aggregate.

 

2.1.5 The Parties agree that all employees on secondment from Euronext N.V. to
AEMS France as of the Closing Date shall remain with AEMS France following the
Closing and shall not be transferred to AI 16 or AW.

 

2.2 Sale of the AEMS Belgium Shares

 

2.2.1 The Parties hereby agree that, on the Closing Date, AEMS France and Atos
Euronext Connect shall sell, and AWB shall purchase, the AEMS Belgium Shares in
accordance with the terms and conditions of a sale and purchase agreement
substantially in the form attached as Exhibit B (the “AEMS Belgium SPA”).

 

2.2.2 The consideration for the sale of the AEMS Belgium Shares shall be the sum
of EUR 1 million (the “AEMS Belgium Consideration”).

 

2.3 Coexis License

 

2.3.1

On June 18, 2008, AW and Coexis signed a Heads of Agreement pursuant to which
Coexis agreed, subject to contract, to grant AW certain development rights,
marketing rights and royalty sharing arrangement in relation to certain Coexis
products (as further

 

5



--------------------------------------------------------------------------------

described in the Heads of Agreement), in exchange for AEMS LTD (i) terminating
the option to acquire the entire share capital of Coexis, as set out in the
Agreement to Subscribe for Shares in and Option to Purchase the Entire Issued
Capital of Coexis Limited, dated March 1, 2006 and (ii) selling to the majority
shareholders of Coexis the Coexis Shares for a price of £2,055,000.

 

2.3.2 The Parties hereby agree that AEMS LTD shall execute appropriate documents
necessary to make effective the transactions referred to in Article 2.3.1
(i) and (ii) above, either:

 

  (a) simultaneously with the execution of a final license agreement by Coexis
and AW; or

 

  (b) at any time upon request of Atos Origin, provided the latter waives the
Condition Precedent set forth in Article 7.1(c).

 

2.4 Sale of the AI 16 Shares

 

2.4.1 Subject to completion of the Business Contribution, the Parties hereby
agree that, on August 1, 2008, AEMS France shall sell, and AW shall purchase,
the AI 16 Shares in accordance with the terms and conditions of a sale and
purchase agreement substantially in the form attached as Exhibit C (the “AI 16
SPA”).

 

2.4.2 The consideration for the sale of the AI 16 Shares (the “AI 16
Consideration”) shall be paid on the Closing Date and shall be equal to an
amount of EUR 13,040,000. Upon determination of the final net value of the
Business Contribution in accordance with the terms and conditions of the
Business Contribution Agreement, the AI 16 Consideration shall be increased by
the positive difference, if any, between (i) the final net value of the Business
Contribution, as determined in accordance with the Business Contribution
Agreement, and (ii) EUR 13,000,000 (the “AI 16 Price Complement”). As
applicable, the AI 16 Price Complement shall be determined and paid to AEMS
France in accordance with the terms set out in Schedule 3.

ARTICLE 3 - AEMS SALE

 

3.1 Subject to completion of the Carve Out in accordance with the terms and
conditions of Article 2 above, the Parties hereby agree that, on the Closing
Date, Atos Origin, AO Intégration and AO Infogérance shall sell, and Euronext
shall purchase, the AEMS Shares in accordance with the terms and conditions of a
sale and purchase agreement substantially in the form attached as Exhibit D (the
“AEMS SPA”).

 

3.2 The consideration for the sale of the AEMS Shares shall be the sum of EUR
282 million, plus or minus, as applicable, the Price Adjustment, as defined
below (the “AEMS Consideration”).

 

3.3 The “Price Adjustment” shall be equal to:

 

  (a) the (i) Retention Premium Amount, plus (ii) the amount of any dividend or
other distribution paid or made by AEMS to Atos Origin, AO Infogérance and AO
Intégration in 2008 prior to the Closing, plus (iii) 60% of the net cash
position of Diamis as at December 31, 2007, plus (iv) 100% of the net cash
position of AEMS Belgium as at December 31, 2007;

 

  (b) plus the absolute value of the Net Cash of the Transferred Businesses (if
a negative amount); or

 

6



--------------------------------------------------------------------------------

  (c) minus the absolute value of the Net Cash of the Transferred Businesses (if
a positive amount);

where “Net Cash of the Transferred Businesses” means the net result of the
Transferred Businesses for the period from January 1, 2008 through the Closing
Date, adjusted for any depreciation and amortization expenses, change in working
capital requirements and capital expenditures, it being understood, for the
avoidance of doubt, that the costs of the retention premiums paid or payable to
employees of the AEMS Group in connection with the Transaction, as recorded in
the accounts of the Transferred Businesses, shall not be taken into account.

 

3.4 If the Price Adjustment is a positive amount, the AEMS Consideration shall
be equal to EUR 282 million minus the Price Adjustment.

 

3.5 If the Price Adjustment is a negative amount, the AEMS Consideration shall
be equal to EUR 282 million plus the absolute value of the Price Adjustment.

 

3.6 On Closing, NYSE Euronext shall cause Euronext to pay to Atos Origin, AO
Intégration and AO Infogérance, in the proportions set out in Schedule 7, the
estimated amount of the AEMS Consideration, as notified by Atos Origin to NYSE
Euronext at least five (5) Business Days before the Closing Date (the “Estimated
AEMS Consideration”). The AEMS Consideration shall be determined in accordance
with the terms set out in Schedule 4.

 

3.7 The Parties agree that upon completion of the AEMS Sale, the Shareholders
Agreement shall terminate immediately, in accordance with the provisions of
article 24(b) and (d) thereof.

ARTICLE 4 - CARVE OUT-RELATED AGREEMENTS

 

4.1 Clearing and Settlement Matters

 

General

 

4.1.1 The Atos Origin Group will be the Preferred Supplier (as defined in
Article 5 below) of the NYSE Euronext Group for clearing and settlement IT
Services for a period of three (3) years following the Closing. For example, if
NYSE Euronext acquires a vertically integrated exchange and the clearing system
of such exchange needs to be updated or replaced, the Atos Origin Group will be
the Preferred Supplier.

 

4.1.2 NYSE Euronext will be free to develop or change its own clearing and
settlement capabilities or systems in-house as it sees fit for all its
businesses. However, if NYSE Euronext or any member of the NYSE Euronext Group
intends to outsource the maintenance, the support or the run of such IT Services
to an external provider, the Atos Origin Group will be the Preferred Supplier.

 

4.1.3 With respect to the international sales to third parties for the front to
back solution (i.e., including trading and clearing solutions), if a member of
the NYSE Euronext Group intends to license its trading system, the Atos Origin
Group will be the Preferred Supplier of the clearing and settlement IT Services
(if such IT Services are requested by the customer and so long as the Atos
Origin Group solution meets the requirements of the customer). The IT Services
delivered by the Atos Origin Group will be based on the C21 IPR or any new
product developed by the Atos Origin Group.

 

7



--------------------------------------------------------------------------------

TRS/CPS

 

4.1.4 Atos Origin acknowledges that none of the contracts relating to TRS/CPS
shall be transferred from AEMS LTD to AW on the Closing. Accordingly, NYSE
Euronext acknowledges and agrees that AEMS (or any of its Affiliates) shall
purchase from AW a UCS license for an amount of EUR [        ]* million, which
shall be paid on the Closing Date.

 

4.1.5 NYSE Euronext shall be free to develop TRS/CPS as it sees fit for its own
group purposes. However, NYSE Euronext shall not market TRS/CPS to third parties
(other than LCH Clearnet and ICE) as a standalone solution, but only in
connection with other IT Services. If a member of the NYSE Euronext Group
intends to provide a third party with a derivative clearing and settlement
solution, the Atos Origin Group will be the Preferred Supplier of such IT
Services, save in the event the NYSE Euronext Group enters into a Strategic
Partnership with such third party. For the purposes of this Article 4.1.5,
“Strategic Partnership” shall mean an arrangement with a third party pursuant to
which (i) NYSE Euronext acquires at least 5% of the share capital and voting
rights of such third party, and (ii) such third party operates or will operate a
trading platform provided by NYSE Euronext.

C21

 

4.1.6 As soon as possible after the date hereof and in any event before Closing,
NYSE Euronext shall cause Euronext Paris to transfer to AW the C21 IPR in
accordance with the terms and conditions of a transfer agreement substantially
in the form attached as Exhibit E (the “C21 Transfer Agreement”).

 

4.1.7 NYSE Euronext shall cause the sublicense contract between Euronext Paris
and LCH Clearnet SA dated January 30, 2001 (the “2001 Sublicense”) to be
transferred to AW.

 

4.1.8 NYSE Euronext shall cause the sublicense contract between Euronext Paris
and LCH.Clearnet Limited dated December 22, 2003 (the “2003 Sublicense”,
together with the 2001 Sublicense, the “LCH Sublicenses”) to be transferred to
AW.

 

4.1.9 From the date of such transfers, AW will charge LCH Clearnet SA and
LCH.Clearnet Limited a fee that shall not exceed the fee currently charged by
NYSE Euronext under the LCH Sublicenses, i.e. EUR [        ]* million for LCH
Clearnet SA and EUR 0 for LCH.Clearnet Limited, it being understood that
(i) LCH.Clearnet Limited has to date not used any of the services provided for
under the 2003 Sublicense and (ii) if LCH.Clearnet Limited were to use such
services in the future, AW will charge fees for such services in accordance with
the terms of the 2003 Sublicense.

 

4.1.10 From the effective date of the transfer of the C21 IPR until December 31,
2009, Atos Origin will provide to NYSE Euronext, semi-annually, a report listing
the markets that use clearing services based on C21 and the prospects of
additional markets that may use clearing services based on C21.

 

4.2 Aramis Operations

As from Closing, all costs related to the development and operation of Aramis
(as set out in schedule 2 to the Aramis License and Services Agreement) shall be
invoiced by AEMS Belgium to NYSE Euronext for so long as Aramis is used by it
(directly or through its clients), it being understood that NYSE Euronext shall
be free to cease using Aramis at any time without any early termination cost or
other penalty, subject to three (3) months’ prior notice. The License Agreement
for Aramis shall be substantially in the form attached as Exhibit F (the “Aramis
License and Services Agreement”).

 

 

* We have requested that the omitted information be accorded confidential
treatment and have filed such information separately with the SEC.

 

8



--------------------------------------------------------------------------------

4.3 Oracle Licenses

 

4.3.1 AEMS LTD has entered into an IT license agreement dated May 9, 2007 with
Oracle (the “Oracle License”) for use of software by the AEMS Group, including
the Transferred Businesses, AEMS Belgium and Diamis. The Parties hereby
acknowledge that under the Oracle License:

 

  - AEMS LTD has to date paid to Oracle license fees in an amount of £3,000,000
covering the purchase of the licenses; and

 

  - maintenance fees are paid to Oracle on a yearly basis (i.e., £740,000 from
May 2007 to April 2008 and £755,000 from May 2008 to April 2009).

 

4.3.2 In light of the foregoing, NYSE Euronext shall use its best efforts to
provide Atos Origin, not later than the Closing Date, with written confirmation
from Oracle that (i) as from Closing, the benefit of the Oracle License shall be
transferred (at no cost) to AI 16 (as far as the Transferred Businesses are
concerned, and with the right to sublicense within the group) (ii) AEMS Belgium,
Diamis and AI 16 shall continue to benefit from the Oracle License after the
Closing (at no cost), and (iii) AEMS Belgium, Diamis and AI 16 will not pay any
additional maintenance fees for the period comprised between the Closing and
April 2009 with respect to licenses already deployed as at the Closing date.

 

4.3.3 Should NYSE Euronext fail to provide such written confirmation from Oracle
on the Closing Date, NYSE Euronext shall fully indemnify AEMS Belgium, Diamis
and/or AI 16, as applicable, for any and all costs incurred by any of them in
connection with the purchase of licenses equivalent to those deployed pursuant
to the Oracle License (including the corresponding maintenance fees), which are
necessary to operate the activities of the Transferred Businesses (including
Diamis) and that of AEMS Belgium, as such activities are currently carried out.

 

4.4 Guarantees

As from Closing, NYSE Euronext (or Euronext) shall be substituted for Atos
Origin with respect to the parental guarantees listed in Schedule 5 attached
hereto, and Atos Origin shall be released from any and all obligations in
relation to such parental guarantees. NYSE Euronext hereby undertakes to fully
indemnify and hold harmless Atos Origin from and against any and all Losses
suffered or incurred by Atos Origin and/or its Affiliates, directors, officers
and employees, and/or the directors, officers and employees of such Affiliates,
after the Closing in relation to such parental guarantees, to the extent that
such Losses result from facts or circumstances the origin of which is subsequent
to the Closing Date.

 

4.5 Haussmann Lease

 

4.5.1 The Parties hereby agree that the current lease dated April 20, 2001 (as
amended on June 6, 2002 and June 6, 2008) between AEMS France and Société
Immobilière Privat for the premises located at 6/8 Boulevard Haussmann in Paris
(the “Haussmann Lease”) shall remain with AEMS France.

 

9



--------------------------------------------------------------------------------

4.5.2 As from the Closing, Atos Origin shall:

 

  (a) sub-lease from AEMS France 50% of the total surface area of the Haussmann
Lease premises (taking into account the “mètres carrés utiles”), for a rental
price per square meter equal to 75% of the Total Housing Cost per square meter
(excluding VAT); and

 

  (b) have the option to sub-lease all or part of the remaining 50% of the total
surface area (if such surface area is unoccupied and available for lease) for a
rental price per square meter equal to 50% of the Total Housing Cost per square
meter (excluding VAT).

For the purposes of this Article, the “Total Housing Cost” shall be the actual
rental cost (including maintenance costs and all other charges, as described in
Schedule 6) under the Haussmann Lease.

 

4.5.3 The Parties shall cause AEMS France to use its best efforts to obtain, as
soon as possible and in any event no later than the Closing, the consent of the
landlord of the Haussmann Lease to the sublease referred to in Article 4.5.2, it
being specified that such consent should not be subject to any amendments to the
current terms and conditions of the Haussmann Lease. Subject to the obtaining of
the above consent, Atos Origin and AEMS France shall on the Closing Date enter
into a sublease agreement in the form attached as Exhibit G (the “Haussmann
Sublease”).

 

4.5.4 The Parties hereby agree that the provisions of the Haussmann Sublease
shall be given retroactive effect as from the date hereof, irrespective of the
date of the Closing and of the consent referred to in Article 4.5.3 above.
Accordingly, NYSE Euronext shall pay to Atos Origin on Closing a sum
corresponding to the result of the following formula, it being understood that
such formula shall be applied on a monthly basis for the period from the date
hereof until Closing so as to take into account the monthly variations of the
surface occupied by Atos Origin (the “Haussmann Payment”):

 

(     THC 
   x 37.5%) + [(SOAO x     THC     ) x 50%] x NM    12      12   

Where:

“THC” means “Total Housing Cost”;

“SOAO” means the surface occupied by Atos Origin out of the remaining 50% of the
total surface area referred to in Article 4.5.2(b) above; and

“NM” means the number of months elapsed from the date hereof until Closing, it
being understood that for any period of less than one month, the result shall be
adjusted prorata temporis.

For the avoidance of doubt, the Haussmann Payment shall be the total sum of the
monthly calculated amounts for the period from the date hereof until Closing.

 

4.6 Network

 

4.6.1 NYSE Euronext shall continue to provide network services, as defined in
the context of the AEMS Connect business, to Atos Origin in connection with the
existing Atos Origin contract with LCH.Clearnet dated June 30, 2005 until the
termination of such contract, at a current price of EUR [            ]* per
year. In particular, NYSE Euronext agrees to fully comply with the terms and
conditions of schedule 8 of the aforementioned contract and any amendment to it.

 

 

 

* We have requested that the omitted information be accorded confidential
treatment and have filed such information separately with the SEC.

 

10



--------------------------------------------------------------------------------

4.6.2 Should LCH.Clearnet replace the network covered by such contract with a
new network provided by NYSE Euronext, NYSE Euronext hereby undertakes to
provide network services in relation thereto at market rates, in order to
facilitate back-to-back arrangements on mutually acceptable terms between NYSE
Euronext, Atos Origin and LCH.Clearnet.

 

4.7 Connectivity Services

 

4.7.1 AEMS and AW shall at Closing enter into a source code license agreement
(the “HUB/CAP/MAP License Agreement”) pursuant to which AEMS shall grant AW a
non-exclusive, non-transferable and personal license to use, correct and compile
the versions of the source codes of HUB, CAP and MAP actually used by LCH
Clearnet under the agreement signed by LCH Clearnet SA and AO Infogérance on
June 17, 2005 (the “NFA”).

 

4.7.2 The HUB/CAP/MAP License Agreement shall:

 

  - be granted in consideration for the payment by AW to AEMS of EUR 120,000
excluding taxes at the signing date of the HUB/CAP/MAP License Agreement;

 

  - provide that the source codes of HUB, CAP and MAP shall be provided on an
“AS IS” basis;

 

  - include customary representations and warranties regarding infringement; and

 

  - be granted for the duration and for the sole purpose of enabling AO
Infogérance to meet its obligations under the NFA.

 

4.8 Hosting Services

 

4.8.1 The current intra-group hosting services agreement between the AEMS Group
and AO Infogérance dated July 22, 2005, as amended pursuant to an agreement to
be reached by the Parties prior to the Closing (the “Hosting Amendment”), shall
remain in full force and effect after the Closing. The Hosting Amendment shall
give effect to the Transaction as a whole and its effect on the scope of
services provided under the hosting services agreement, and shall relate
principally to the following aspects: term (until December 31, 2010, with
renewal and notice periods to be decided), termination rights and consequences,
and fees.

 

4.9 Transition Services

 

4.9.1 As from the Closing, the Atos Origin Group shall provide the AEMS Group,
and NYSE Euronext shall cause the AEMS Group to provide entities of the Atos
Origin Group, with certain interim support services (and notably, finance,
legal, HR and procurement matters) and operational services as currently
provided and at current costs, including inter alia the use of certain
intellectual property rights to the extent that such intellectual property
rights are used for the sole purposes of the support services rendered). The
main terms and conditions of the transition services are set out in Exhibit H
(the “Transition Services”).

 

4.10 Insurance

 

4.10.1 At the latest as from the Closing Date, the AEMS Group shall no longer
benefit from Atos Origin group insurance policies and shall instead benefit from
NYSE Euronext group insurance policies and/or its own insurance policies.

 

11



--------------------------------------------------------------------------------

4.10.2 The Parties acknowledge that since April 1, 2008, the activities of the
AEMS Group, other than the Transferred Businesses, Diamis and AEMS Belgium have
been covered by NYSE Euronext’s group insurance policies.

 

4.11 Right to use and sub-license IPR

Where required, and to the extent not otherwise contemplated in this Agreement
or the Ancillary Agreements, the Atos Origin Group will give the AEMS Group, and
NYSE Euronext shall cause the AEMS Group to give the entities of the Atos Origin
Group, as from Closing, a non-exclusive right to use and to sub-license within
their respective groups and to customers, the intellectual property rights owned
by each of them that are strictly necessary to carry out their respective
businesses, as such businesses were conducted in the ordinary course by the AEMS
Group through the date hereof, and consistent with past practice within the AEMS
Group (i.e., for the avoidance of doubt, the businesses covered by the preceding
sentence with respect to Atos Origin are limited to Transferred Businesses).
Unless otherwise agreed in good faith between the Parties, the rights granted
under this Article 4.11 will be at no cost. If in view of the nature and/or
scope of the rights granted under this Article 4.11, the Parties, acting in good
faith, agree that a consideration should be paid by the party benefiting from
the license, such consideration will be in line with market price. This license
shall include the right to create improvements and derivative works, and the
right to use such improvements and derivative works, with ownership of such
improvements and derivative works to belong to the beneficiary of the license,
with a royalty-free right to use for the other party. The licenses referred to
above shall be granted for a duration equal to the duration of the protection of
the intellectual property rights. The party who has granted a license undertakes
to use its reasonable endeavors to maintain the licensed intellectual property
rights in force.

ARTICLE 5 - PREFERRED SUPPLIER

 

5.1 For a period of three (3) years following the Closing, Atos Origin Group
shall be the Preferred Supplier of the NYSE Euronext Group for IT Services. For
the avoidance of doubt, in the event of a conflict between the provisions of
Articles 4.1.1 through 4.1.3 and this Article 5.1, the provisions of Articles
4.1.1 through 4.1.3 shall prevail with respect to clearing and settlement
matters.

 

5.2 For the purposes of this Agreement “Preferred Supplier” shall mean the
following: if NYSE Euronext or any member of the NYSE Euronext Group decides to
sub-contract IT Services, NYSE Euronext shall look solely to the Atos Origin
Group to be the supplier of such IT Services, provided, however, that if the
offer made by Atos Origin does not match the request from NYSE Euronext in terms
of conditions, quality of services and/or costs, NYSE Euronext may ask a third
party to make an offer to supply such IT Services. If NYSE Euronext receives a
more favorable offer in terms of conditions, quality of service and/or costs,
NYSE Euronext shall be free to retain the services of the third party if Atos
Origin is unable to make a comparable offer to NYSE Euronext, within a period of
ten (10) Business Days following the receipt of notice from NYSE Euronext
specifying the features of the third party offer which NYSE Euronext assessed to
be more competitive.

 

12



--------------------------------------------------------------------------------

ARTICLE 6 - REPRESENTATIONS AND WARRANTIES OF THE PARTIES

 

6.1 General

Atos Origin and NYSE Euronext make to each other the representations and
warranties set out in this Article 6 (the “Representations and Warranties”) on
the date hereof and on the Closing Date.

 

6.2 Representations and Warranties

 

6.2.1 Each Party is a legal entity having the corporate form specified in this
Agreement, duly organized and incorporated, validly existing and is not subject
to any reorganization, liquidation, insolvency or other similar proceedings
under the laws of its jurisdiction of incorporation.

 

6.2.2 Each Party has the corporate power and authority to enter into this
Agreement and to perform its obligations hereunder.

 

6.2.3 Each Person signing this Agreement on behalf of a Party has all requisite
power and authority to execute this Agreement and bind such Party as
contemplated herein.

 

6.2.4 All actions necessary to authorize the execution and performance of this
Agreement and the completion of the Transaction have been duly and validly
taken.

 

6.2.5 Assuming the due authorization and execution by the other Party, this
Agreement constitutes a legal, valid and binding obligation of each Party,
enforceable against it in accordance with its terms.

 

6.2.6 The execution and performance of this Agreement and the completion of the
Transaction by each Party, do not and will not breach or constitute a default
under (i) any provision of its memorandum or articles of association (statuts)
or equivalent constitutional documents, (ii) any laws applicable to it,
(iii) any agreement or instrument to which it is a party or by which it is
bound, except to the extent that such breach or default would not reasonably be
expected to prevent such Party from completing the Transaction or performing its
obligations hereunder.

ARTICLE 7 - CONDITIONS PRECEDENT

 

7.1 Subject to Article 7.2 below, Closing shall be subject to the satisfaction
of the following conditions precedent (conditions suspensives) (the “Conditions
Precedent”):

 

  (a) approval of the transactions contemplated under this Agreement or deemed
approval, being obtained from the French Minister of Economy pursuant to Article
L. 430-5 of the French Commercial Code;

 

  (b) all required notifications having been made, all required decisions of
non-objection having been obtained from the College of Euronext Regulators on
such terms as are acceptable to NYSE Euronext and, to the extent such approvals
have an impact on Atos Origin, to Atos Origin, and all requirements imposed
pursuant to these approvals having been fulfilled;

 

  (c) execution of a license agreement between Coexis and AW, in accordance with
the provisions of Article 2.3.2 above; and

 

13



--------------------------------------------------------------------------------

  (d) to the extent required, approval of the AEMS Belgium SPA, the AI 16 SPA,
the AEMS SPA, the Haussmann Sublease and the Hosting Amendment by the
Supervisory Board of AEMS.

 

7.2 Notwithstanding Article 7.1 above, Atos Origin may unilaterally decide to
waive the Condition Precedent set forth in Article 7.1 (c) above.

 

7.3 The Parties shall comply with Article 8.1 in relation to the satisfaction of
the Conditions Precedent.

ARTICLE 8 - OTHER COVENANTS AND AGREEMENTS OF THE PARTIES

 

8.1 Affirmative Pre-Closing Covenants

Prior to the Closing:

 

  (a) each Party shall use its best efforts to satisfy the Conditions Precedent
set forth in Article 7;

 

  (b) the Parties shall procure that reports of the commissaire à la scission
are prepared in relation to the Business Contribution Agreement; and

 

  (c) each Party shall take or cause to be taken any and all actions appropriate
to cause the occurrence of the Closing and the consummation of the transactions
contemplated by this Agreement and the Ancillary Agreements.

 

8.2 Negative Pre-Closing Covenants

Except with the prior consent of the other Party or as otherwise contemplated by
this Agreement or the AEMS Interim Period Governance Rules, between the date
hereof and the Closing, neither Party shall:

 

  (a) take any action inconsistent with its obligations under this Agreement or
the Business Contribution Agreement, or which could materially hinder or delay
the consummation of the transactions contemplated by this Agreement, unless and
to the extent required by law or any regulatory or governmental body to which
the relevant Party is subject;

 

  (b) do anything that would materially adversely affect the business of the
AEMS Group, the Transferred Businesses or be inconsistent with accomplishing the
purposes of and the transactions contemplated by this Agreement or the Ancillary
Agreements; or

 

  (c) agree to do any of the foregoing.

 

8.3 Conduct of business prior to Closing

The Parties hereby confirm that the AEMS Interim Period Governance Rules shall
continue to apply from the date hereof until Closing.

 

8.4 Updating the Ancillary Agreements

The Parties agree that, between the date hereof and Closing, it may be necessary
to update and/or complete certain of the Ancillary Agreements and the Parties
agree to negotiate in good faith with respect to any such updating.

 

14



--------------------------------------------------------------------------------

8.5 Change of name

 

8.5.1 At the latest as from the Closing, NYSE Euronext shall procure that AEMS
and all members of the AEMS Group (i) change their names to remove any reference
to Atos Origin and shall promptly register such changes of name with the
relevant authorities, and (ii) do not use any name, trademark, logo or domain
name including the terms “Atos”, “Atos Origin”, “AEMS”, or the fish logo.

 

8.5.2 Notwithstanding the foregoing, members of the AEMS Group and members of
the Atos Origin Group shall be entitled to use the “AEMS” name and trademark
until December 31, 2008 for purposes of informing their current customers and
contractual partners, as well as public authorities, of their change of name
pursuant to this Article 8.5.

 

8.5.3 The Parties agree that, as from the Closing, AI 16 will change its name to
“Atos Worldline Financial Markets” and that the Atos Origin Group will be
entitled to use the terms “Market Solutions” as part of any trade name,
trademark, logo or domain name.

ARTICLE 9 - CLOSING

 

9.1 Date and place of Closing

 

9.1.1 Provided that no Party has elected to terminate this Agreement pursuant to
Article 13, and save as otherwise provided in this Agreement, completion of the
Carve Out and the AEMS Sale shall take place (on the same date, to the extent
reasonably possible) at the offices of Cleary Gottlieb Steen & Hamilton LLP
located at 12 rue de Tilsitt, 75008 Paris - France within ten (10) Business Days
of satisfaction of the Conditions Precedent set forth in Article 7.1, or at such
other place and/or on such other date as the Parties may agree in writing, not
being earlier than August 1, 2008, or later than September 30, 2008 (the
“Closing”, the date of which being the “Closing Date”). Upon Closing (or as
otherwise specified), the Parties shall perform the actions set out in this
Article 9.

 

9.1.2 The Parties agree that the transactions described in Article 2 (Carve Out)
and Article 3 (AEMS Sale) are intended to constitute and be treated as one
transaction. The failure to complete any such transaction will invalidate all of
the transactions described in Article 2 and 3 and the Parties hereby agree to
take all necessary steps, including the voting of their shares, to unwind as
promptly as reasonably practicable, and in any event no later than October 31,
2008, any such transaction as may have been completed. The unwinding of the
transactions described in Articles 2 and 3 shall be without prejudice to any
rights, obligations or liabilities of any Party which have accrued or arisen
prior to such unwinding.

 

9.2 Closing Actions and Deliveries

 

9.2.1 On Closing, the Parties shall cause AEMS and/or the other entities of the
AEMS Group (as applicable) to deliver to Atos Origin:

 

  (a) a certified copy of the resolutions of the Supervisory Board and
Management Board of AEMS approving the Transaction;

 

  (b) a certified copy of the decision of the shareholders of AEMS changing the
company’s name in accordance with the provisions of Article 8.5.1 hereof
(subject to completion of the Closing);

 

15



--------------------------------------------------------------------------------

  (c) a certified copy of the decision of the shareholder of AEMS LTD changing
the company’s name in accordance with the provisions of Article 8.5.1 hereof
(subject to completion of the Closing);

 

  (d) a certified copy of the decision of the sole shareholder of AEMS France
(x) approving the Business Contribution, and (y), subject to completion of the
Closing, changing the company’s name in accordance with the provisions of
Article 8.5.1 hereof;

 

  (e) a certified copy of the decision of the sole shareholder of AI 16
(x) approving the Business Contribution and (y) subject to completion of the
Closing, changing the company’s name to “Atos Worldline Financial Markets” and
appointing Mr. Christophe Duquenne as Président;

 

  (f) a certified copy of the decision of the board of directors of AEMS Belgium
approving the transfer of the AEMS Belgium Shares to AWB (subject to completion
of the Closing);

 

  (g) a certified copy of the minutes of meetings of the employee representative
bodies of the AEMS Group in connection with the Transaction;

 

  (h) a certified copy of the reports of the statutory appraiser (commissaire à
la scission) prepared in connection with the transactions referred to in the
Business Contribution Agreement;

 

  (i) duly executed share transfer forms (or equivalent document) providing for
the transfer of the ownership of the AEMS Belgium Shares from AEMS France and
Atos Euronext Connect to AWB, together with certified copies of the share
transfer register (or equivalent document) and the shareholders’ accounts (or
equivalent document) of AEMS Belgium reflecting such transfers;

 

  (j) a duly executed share transfer form (ordre de mouvement) providing for the
transfer of the ownership of the Diamis Shares from AEMS France to AI 16,
together with certified copies of the share transfer register (registre des
mouvements de titres) and the shareholders’ accounts (comptes d’actionnaires) of
Diamis reflecting such transfer;

 

  (k) a duly executed share transfer form (or equivalent document) providing for
the transfer of the ownership of one (1) share of Atos Euronext Connect from
AEMS Belgium to AEMS France, together with certified copies of the share
transfer register (or equivalent document) and the shareholders’ accounts (or
equivalent document) of Atos Euronext Connect reflecting such transfer; and

 

  (l) a duly executed share transfer form (ordre de mouvement) providing for the
transfer of the ownership of the AI 16 Shares from AEMS France to AW, together
with certified copies of the share transfer register (registre des mouvements de
titres) and the shareholders’ accounts (comptes d’actionnaires) of AI 16
reflecting such transfer.

 

9.2.2 On Closing, NYSE Euronext shall deliver, or cause to be delivered, to Atos
Origin:

 

  (a) evidence of the due fulfillment of the conditions set out in Article 7 for
which NYSE Euronext is responsible;

 

16



--------------------------------------------------------------------------------

  (b) a certified copy of the resolutions of the Board of Directors of NYSE
Euronext approving the Transaction;

 

  (c) evidence of payment of the Estimated AEMS Consideration to Atos Origin, AO
Infogérance and AO Intégration in the proportions set out in Schedule 7 by wire
transfer of immediately available funds to such bank accounts as shall have been
notified in writing by Atos Origin to NYSE Euronext not less than five
(5) Business Days prior to the Closing, free and clear of deduction or
withholding for or on account of any Tax;

 

  (d) evidence of payment of the Haussmann Payment and of the amount set out in
Article 4.1.4 by wire transfer of immediately available funds to such bank
account(s) as shall have been notified in writing by Atos Origin to NYSE
Euronext not less than five (5) Business Days prior to the Closing, free and
clear of deduction or withholding for or on account of any Tax;

 

  (e) copy of the resignation letter of Ms. Corinne Fornara from her position as
director of AEMS Belgium, effective on the Closing Date;

 

  (f) copy of the resignation letter of Ms. Corinne Fornara from her position as
director of Diamis, effective on the Closing Date; and

 

9.2.3 On Closing, Atos Origin shall deliver, or cause to be delivered, to NYSE
Euronext:

 

  (a) evidence of the due fulfillment of the conditions set out in Article 7 for
which Atos Origin is responsible;

 

  (b) a certified copy of the minutes of meeting of the employee representative
bodies of AW in connection with the Transaction;

 

  (c) a certified copy of the resolutions of the sole shareholder of Atos
Wordline France S.A.S. and of the board of directors of Atos Wordline S.A. N.V.
approving the Transaction;

 

  (d) copies of unconditional resignation letters, effective on the Closing
Date, from the members of Managing and Supervisory boards of AEMS and from all
other corporate officers and managers of each entity of the AEMS Group who were
appointed by the Atos Origin Group;

 

  (e) duly executed share transfer forms (ordres de mouvement) providing for the
transfer of the ownership of the AEMS Shares from Atos Origin, AO Infogérance
and AO Intégration to Euronext, together with certified copies of the share
transfer register (registre des mouvements de titres) and the shareholders’
accounts (comptes d’actionnaires) of AEMS reflecting such transfers; and

 

  (f) evidence of payment by AW (i) to AEMS France of the AI 16 Consideration
and (ii) to AEMS France and Atos Euronext Connect of the AEMS Belgium
Consideration in the proportions set out in Schedule 8 by wire transfer of
immediately available funds to such bank accounts as shall have been notified in
writing by NYSE Euronext to Atos Origin not less than five (5) Business Days
prior to the Closing, free and clear of deduction or withholding for or on
account of any tax.

 

17



--------------------------------------------------------------------------------

9.2.4 On or prior to the Closing, the Parties shall enter into, or shall cause
the relevant entities of the NYSE Euronext Group, the Atos Origin Group and/or
the AEMS Group to enter into, the following agreements:

 

  (a) the AEMS Belgium SPA;

 

  (b) the AI 16 SPA;

 

  (c) the AEMS SPA;

 

  (d) the C21 Transfer Agreement;

 

  (e) the Aramis License and Services Agreement;

 

  (f) the Haussmann Sublease;

 

  (g) the HUB/CAP/MAP License Agreement; and

 

  (h) the Hosting Amendment.

 

9.2.5 On Closing or on August 1, 2008, as applicable, the Parties shall notify,
or cause the notification to, AEMS and AI 16 of the AEMS Sale and of the sale of
the AI 16 Shares, respectively, so as to register the transfers of ownership of
the AEMS Shares and the AI 16 Shares in the share transfer registers (“registre
des mouvements de titres”) and the shareholder accounts (“comptes
d’actionnaires”) of these two companies.

 

9.2.6 In addition to the matters referred to in Articles 9.2.1 through 9.2.5
above, the Parties shall, and shall cause their Affiliates to, do all such
things and take all such steps, including without limitation the execution and
delivery of documents, as are reasonably necessary in order to satisfy all of
the Parties’ respective obligations on Closing.

 

9.2.7 Intra-group Arrangements

 

  (a) At the latest at Closing, all intra-group accounts between (i) any member
of the AEMS Group and (ii) any member of the Atos Origin Group, whether payables
or receivables, to the extent outstanding at such time, shall be paid in full or
otherwise satisfied in full by the relevant party.

 

  (b) Except as otherwise provided in this Agreement, on or before Closing, all
intra-group agreements between (i) any member of the AEMS Group and (ii) any
member of the Atos Origin Group shall be terminated without penalty.
Notwithstanding the foregoing, the current intra-group hosting services
agreement between the AEMS Group and AO Infogérance dated July 22, 2005, as it
shall be amended by the Hosting Amendment, shall remain in full force and effect
after the Closing, in accordance with the provisions of Article 4.8.

ARTICLE 10 - NON COMPETE – NON SOLICITATION

 

10.1 Non-compete

 

10.1.1

Atos Origin hereby agrees (and shall cause the members of the Atos Origin Group)
not to offer Exchange IT Services to Persons outside of the Atos Origin Group
other than NYSE Euronext for a period of three (3) years from the Closing. The
foregoing shall not apply to (i) the members/divisions of the Atos Origin Group
(other than AEMS) which already provide, directly or indirectly, Exchange IT
Services as at the date

 

18



--------------------------------------------------------------------------------

hereof, and which are listed in Schedule 9 attached hereto, (ii) any business
that is acquired by the Atos Origin Group and which offers Exchange IT Services
as an incidental part of its business (i.e. representing no more than 20% of its
revenues at the time of its acquisition by the Atos Origin Group), (iii) Aramis
and (iv) the Italian company currently being acquired by AW, the name of which
Atos Origin shall communicate promptly to NYSE Euronext upon completion of the
acquisition.

 

10.1.2 NYSE Euronext hereby agrees (and shall cause the members the NYSE
Euronext Group) not to offer IT Services relating to the “back-office” and
payment systems and securities clearing and settlement (“CM/CS IT Services”) to
Persons outside the NYSE Euronext Group for a period of three (3) years from the
Closing. The foregoing shall not apply to (i) the members/divisions of the NYSE
Euronext Group which already provide, directly or indirectly, CM/CS IT Services
as at the date hereof, and which are listed in Schedule 10 attached hereto and
(ii) any business offering CM/CS IT Services as an incidental part of its
business (i.e. representing no more than 20% of its revenues) that is acquired
by the NYSE Euronext Group.

NYSE Euronext will not compete with Atos Origin with respect to the customers of
the clearing and settlement business forming part of the Transferred Businesses.

 

10.2 Non-solicitation of Key Employees

 

10.2.1 Each of Atos Origin and NYSE Euronext hereby agrees that, for a period of
24 months after the Closing, it will not (subject to customary exceptions
(public advertisement, secondment, etc.)), solicit for employment or hire any
officer, director or employee of the other Party’s Group whose gross annual
remuneration is equal to or exceeds EUR 100,000.

 

10.2.2 NYSE Euronext agrees to cause, for a period of 24 months after the
Closing, the AEMS Group (subject to customary exceptions (public advertisement,
secondment, etc.) not to solicit for employment or hire any officer, director or
employee of the Atos Origin Group whose gross annual remuneration is equal to or
exceeds EUR 100,000.

 

10.2.3 Each of Atos Origin and NYSE Euronext hereby agrees that, for a period of
24 months after the Closing, it will not (subject to customary exceptions
(public advertisement, secondment, etc.)), solicit for employment or hire any
officer, director or employee of any other Party’s Group who has been involved
in the negotiation of the Transaction and whose gross annual remuneration is
equal to or exceeds EUR 100,000.

ARTICLE 11 - PERFORMANCE OF ANCILLARY AGREEMENTS

 

11.1 As from the date of signature of this Agreement up to the Closing Date, the
Parties shall take all necessary steps in order to guarantee the performance by
the entities of the AEMS Group of their obligations under this Agreement, the
Business Contribution Agreement, and to the extent required, under the other
Ancillary Agreements.

 

11.2 NYSE Euronext hereby guarantees the performance by:

 

  (a) Euronext of its obligations under the AEMS SPA;

 

  (b) AEMS France of its obligations under the Business Contribution Agreement,
the AI 16 SPA, the AEMS Belgium SPA and the Haussmann Sublease;

 

19



--------------------------------------------------------------------------------

  (c) As applicable, the obligations of its Affiliate(s) under this Agreement,
the C21 Transfer Agreement, the Transition Services, and the HUB/CAP/MAP License
Agreement; and

 

11.3 Atos Origin hereby guarantees the performance by:

 

  (a) AO Infogérance and AO Intégration of their respective obligations under
the AEMS SPA; and

 

  (b) AW of its obligations under this Agreement, the AI 16 SPA, the AEMS
Belgium SPA and the Transition Services.

ARTICLE 12 - INDEMNIFICATION

 

12.1 Except as otherwise provided herein to the contrary, each Party (the
“Indemnifying Party”) hereby undertakes to indemnify and hold harmless the other
Party (the “Indemnified Party”) from and against any and all Losses suffered or
incurred by the Indemnified Party and/or its Affiliates, directors, officers and
employees, and/or the directors, officers and employees of such Affiliates,
arising out of or resulting from any breach by the Indemnifying Party or any of
its Affiliates of the provisions of this Agreement, including the
Representations and Warranties set out in Article 6 of this Agreement, or of the
provisions of the Ancillary Agreements.

 

12.2 NYSE Euronext hereby undertakes to indemnify and hold harmless Atos Origin
from and against any and all Losses suffered or incurred by Atos Origin and/or
its Affiliates, directors, officers and employees, and/or the directors,
officers and employees of such Affiliates, arising out of or resulting from the
transfer of any Excluded Liabilities to AI 16.

 

12.3 Atos Origin hereby undertakes to indemnify and hold harmless NYSE Euronext
from and against any and all Losses suffered or incurred by NYSE Euronext and/or
its Affiliates (including AEMS and its respective Affiliates, as long as AEMS
remains an Affiliate of NYSE Euronext), directors, officers and employees,
and/or the directors, officers and employees of such Affiliates, arising out of
or resulting from the transfer of any Excluded Assets to AI 16.

 

12.4 In respect of matters to be indemnified pursuant to Articles 12.1 through
12.3:

 

  (a) no individual claim, or series of claims relating to a common event, shall
be made unless the amount of such claim or series of claims is at least EUR
100,000, in which case the amount payable if that claim or series of claims is
successful shall be the amount in excess of EUR 100,000 only;

 

  (b) the maximum aggregate liability of either Party in respect of all claims
for indemnification shall be EUR 100,000,000;

 

  (c) no claim shall be made after the second anniversary of Closing; and

 

  (d) no claim may be made which arises due to a change in laws or regulations
occurring after Closing.

 

20



--------------------------------------------------------------------------------

ARTICLE 13 - TERMINATION

 

13.1 Without prejudice to other rights and remedies, either NYSE Euronext or
Atos Origin shall be entitled to terminate this Agreement with immediate effect
by written notice to the other Party, at any time prior to Closing, if:

 

  (a) Closing has not occurred by September 30, 2008;

 

  (b) the other Party is in Material Breach of this Agreement and such breach
has not, if capable of remedy, been remedied by the Party in breach within
fifteen (15) Business Days of receipt of written notice identifying such breach,
or ten (10) Business Days prior to the Closing Date, whichever is sooner;

 

  (c) the final and binding act, award, decree or decision of any court of
competent jurisdiction or governmental, administrative, regulatory or other
authority is likely to materially deprive any Party of the reasonably
anticipated benefits of this Agreement. Any Party alleging such anticipated
deprivation of benefit must, if requested by the other Party, obtain, and
provide such other Party with, an opinion from a recognized independent expert
of international standing which supports such an assessment; or

 

  (d) any event, circumstance, change or effect occurs that, individually or in
the aggregate with all other events, circumstances, changes and effects, is or
is reasonably likely to be materially adverse to the ability of the other Party
to consummate the transactions contemplated by this Agreement. The foregoing
shall not include any event, circumstance, change or effect resulting from
(i) changes in general economic conditions or in general financial market
conditions, (ii) war, terrorism or hostilities, (iii) general changes affecting
the sector in which such Party operates, except those events or changes which
affect the activities of such Party to a materially greater extent than they
effect other entities operating in the same sector, (iv) the public announcement
of the transactions contemplated by this Agreement, or (v) a Change of Control
of Atos Origin.

 

13.2 If this Agreement is terminated in accordance with this Article 13, the
Parties shall be relieved of all obligations under this Agreement other than
Articles 15 and 16, which shall continue to bind the Parties, and other than
Article 12 in respect of the period prior to termination.

ARTICLE 14 - PUBLIC ANNOUNCEMENT

 

14.1 The Parties shall agree on a joint press release to be issued on the
Closing Date in connection with the Transaction.

 

14.2 No Party will make or cause to be made any other press release or public
announcement in respect of this Agreement or the transactions contemplated
hereby or otherwise communicate with third parties concerning the existence of
this Agreement, its content or the subject matter hereof without the prior
written consent of the other Party, except as may be otherwise required by law
or regulation, by any authorized administrative or governmental agency or
pursuant to applicable requirements of any listing agreement with, or the rules
of, any applicable securities exchange. The Parties shall cooperate as to the
timing and contents of any such disclosure.

 

21



--------------------------------------------------------------------------------

ARTICLE 15 - CONFIDENTIALITY

 

15.1 Confidential information

 

15.1.1 Each Party shall treat, and shall cause its respective Affiliates to
treat, as confidential all non-public information of the other Party
(“Confidential Information”) obtained as a result of negotiating and entering
into this Agreement, which relates to:

 

  (a) the provisions of this Agreement;

 

  (b) the negotiations relating to the MOU, the AEMS Interim Governance Rules,
this Agreement or the Ancillary Agreements; or

 

  (c) the NYSE Euronext Group, the AEMS Group, the Atos Origin Group or their
respective businesses or assets.

 

15.1.2 For the avoidance of doubt, Confidential Information relating to the
Transferred Businesses, AEMS Belgium, Diamis and Coexis shall be Confidential
Information of Atos Origin.

 

15.2 Use of Confidential Information

 

  Each Party shall:

 

  (a) not disclose any Confidential Information to any Person, other than its
Affiliates, directors, officers and employees, in each case, to the extent
required to enable such Party or Affiliate to carry out its obligations under
this Agreement or the Ancillary Agreements;

 

  (b) not use any such Confidential Information other than for the purposes of
performing its obligations under this Agreement; and

 

  (c) procure that any person to whom such Confidential Information is disclosed
by it complies with the restrictions set out in this Article 15 as if such
Person were a party to this Agreement.

 

15.3 Permitted disclosure

 

15.3.1 Notwithstanding the provisions of Article 15.2, any Party may disclose
any such Confidential Information:

 

  (a) if and to the extent required by law;

 

  (b) if and to the extent required by any securities exchange or regulatory or
governmental body to which that Party is subject, wherever situated, whether or
not the requirement for information has the force of law;

 

  (c) to its professional advisers, auditors and bankers;

 

  (e) if and to the extent required to assign or novate contracts to the NYSE
Euronext Group or the Atos Origin Group; or

 

  (d) if and to the extent the information has come into the public domain
through no fault of that Party.

 

22



--------------------------------------------------------------------------------

15.3.2 If a Party is required, in circumstances contemplated by Article
15.3.1(b) above to disclose any Confidential Information such Party shall (save
to the extent prohibited by law) give to the other Party such notice as is
practical in the circumstances of such disclosure and shall co-operate with the
other Party, having due regard to the other Party’s views, and take such steps
as the other Party may reasonably require in order to enable it to mitigate the
effects of, or avoid the requirements for, any such disclosure.

 

15.4 Duration of obligations

The restrictions contained in this Article 15 shall continue to apply to each
Party without limit in time.

ARTICLE 16 - GENERAL PROVISIONS

 

16.1 Conflict of Terms

In the event of a conflict between this Agreement and any of the Ancillary
Agreements as a result of inconsistency, ambiguity or any other conflict
regarding interpretation, the provisions of this Agreement shall prevail.

 

16.2 Notices

All notices or other communications which are required or permitted hereunder
shall be in writing and deemed to have been duly given if delivered personally
or sent by facsimile transmission (with confirmation received) or overnight
express mail, postage prepaid, addressed as follows (or such other address as
the Parties may designate from time to time in writing):

If to Atos Origin:

The President

Atos Origin

Tour Les Miroirs

18, Avenue d’Alsace

92926 Paris La Défense Cedex, France

Fax: +33 1 70 92 44 62

Copy to:

The General Counsel

Atos Origin

Tour Les Miroirs

18, Avenue d’Alsace

92926 Paris La Défense Cedex, France

Fax: +33 1 55 91 25 25

If to NYSE Euronext:

The President

NYSE Euronext

39 rue Cambon F 75039

Paris Cedex 01, France

Fax: +33 1 49 27 54 18

 

23



--------------------------------------------------------------------------------

Copy to:

The General Counsel

NYSE Euronext

39 rue Cambon F 75039

Paris Cedex 01, France

Fax: +33 1 49 27 54 18

 

16.3 Binding Effect - Assignment

This Agreement and the Ancillary Agreements shall inure to the benefit of and be
binding upon each of the parties hereto and thereto and their respective
successors and permitted assigns, but neither this Agreement nor the Ancillary
Agreements, or any of the rights, interests or obligations hereunder and
thereunder shall be assigned or transferred (by operation of law or otherwise)
by any party thereto without the prior written consent of the other party(ies),
such consent not to be unreasonably withheld in the event of a proposed
assignment or transfer to an Affiliate.

 

16.4 Exhibits and Schedules

The Exhibits and Schedules attached to this Agreement and the terms and
conditions incorporated in such Exhibits and Schedules shall be deemed integral
parts of this Agreement and all references in this Agreement to “this Agreement”
shall encompass such Exhibits and Schedules and the terms and conditions
incorporated in such Exhibits and Schedules.

 

16.5 Entire Agreement

 

16.5.1 The terms and conditions contained in this Agreement constitute the
entire agreement among the Parties relating to the subject matter of this
Agreement and shall supersede all previous communications and agreements among
the Parties with respect to the subject matter of this Agreement, including the
MOU. For the avoidance of doubt, the AEMS Interim Period Governance Rules shall
remain in force.

 

16.5.2 No Party has entered into this Agreement in reliance upon a
representation, warranty or undertaking of the other Party (or any of its
Affiliates) that is not expressly set out or referred to in this Agreement.

 

16.6 Amendment

This Agreement may be varied, amended or extended only by the written agreement
of the Parties through their duly authorized officers or representative.

 

16.7 Severability

If any provision of this Agreement is held illegal or unenforceable in judicial
proceedings, such provision shall be amended to give effect thereto to the
greatest extent permitted by applicable law and, if such amendment is not
permitted by applicable law, shall be severed from this Agreement and shall be
inoperative, and the remainder of this Agreement shall remain binding on the
Parties.

 

16.8 No Waiver of Rights

No failure or delay on the part of any Party in the exercise of any power or
right under this Agreement shall operate as a waiver thereof. No single or
partial exercise of any

 

24



--------------------------------------------------------------------------------

right or power hereunder shall operate as a waiver of such right or of any other
right or power. The waiver by any Party of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other or
subsequent breach hereunder.

 

16.9 No Third-Party Rights

This Agreement shall not be deemed or construed in any way to result in the
creation of any rights or obligations in any Person not a party to this
Agreement or the Ancillary Agreements except to the extent expressly provided
herein or therein.

 

16.10 Closing

So far as it remains to be performed this Agreement shall continue in full force
and effect after Closing.

 

16.11 Costs

Except as otherwise stated in this Agreement, each Party shall pay its own costs
and expenses in relation to the negotiation, preparation, execution and carrying
into effect of this Agreement.

 

16.12 Formalities

The Parties undertake to carry out all the formalities required under any
applicable law in order to give full effect to the provisions of this Agreement.

 

16.13 Governing Law - Disputes

 

16.13.1 This Agreement and the Ancillary Agreements shall be governed by,
construed in accordance with and enforceable under the laws of France.

 

16.13.2 The Parties agree that the Paris Commercial Court shall have exclusive
jurisdiction in relation to any dispute arising out of or in connection with
this Agreement and/or the Ancillary Agreements.

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed in Paris as of the day and year first written above in two (2) original
copies.

 

For Atos Origin    For NYSE Euronext

/s/  L. Doussot

  

/s/  Jean-François Théodore

By: Lourence Doussot    By: Jean-François Théodore

 

25



--------------------------------------------------------------------------------

LIST OF SCHEDULES

 

Schedule 1

   Definitions    2

Schedule 2

   Material Contracts    9

Schedule 3

   Determination of AI 16 Price Complement    10

Schedule 4

   Determination of AEMS Consideration    11

Schedule 5

   Parental Guarantees    13

Schedule 6

   Maintenance costs and charges of the Haussmann premises    14

Schedule 7

   Payment of AEMS Consideration    16

Schedule 8

   Payment of AEMS Belgium Consideration    17

Schedule 9

   Atos Origin Members providing Exchange IT Services    18

Schedule 10

   NYSE Euronext Members providing CM/CS IT Services    19

LIST OF EXHIBITS

 

Exhibit A    Business Contribution Agreement Exhibit B    Form of AEMS Belgium
SPA Exhibit C    Form of AI 16 SPA Exhibit D    Form of AEMS SPA Exhibit E   
Form of C21 Transfer Agreement Exhibit F    Form of Aramis License and Services
Agreement Exhibit G    Form of Haussmann Sublease Exhibit H    Transition
Services

 

NYSE Euronext agrees to furnish supplementally a copy of any of the foregoing
exhibits or schedules to the SEC upon request.

 

1



--------------------------------------------------------------------------------

SCHEDULE 1

DEFINITIONS

 

“2001 Sublicense”

   has the meaning set forth in Article 4.1.7.

“2003 Sublicense”

   has the meaning set forth in Article 4.1.8.

“AEMS”

   has the meaning set forth in recital (A).

“AEMS Belgium”

   means AtosEuronext Belgium S.A., a limited liability company incorporated
under the laws of Belgium whose registered office is at Palais de la Bourse –
Place de la Bourse - B 1000 Brussels (Belgium) and registered with the
enterprise number 0473.915.274.

“AEMS Belgium

Consideration”

   has the meaning set forth in Article 2.2.2.

“AEMS Belgium Shares”

   means all the outstanding shares of AEMS Belgium.

“AEMS Belgium SPA

   has the meaning set forth in Article 2.2.1.

“AEMS Consideration”

   has the meaning set forth in Article 3.2.

“AEMS France”

   means Atos Euronext Market Solutions S.A.S., a simplified joint stock company
(société par actions simplifiée) incorporated under the laws of France, whose
registered office is at 6/8 Boulevard Haussmann, 75009 Paris (France) and
registered with the Commerce and Company Registry under No. 425 100 294 RCS
Paris.

“AEMS Group”

   means AEMS and its Affiliates.

“AEMS Interim Period

Governance Rules”

   has the meaning set forth in recital (F).

“AEMS LTD”

   means Atos Euronext Market Solutions Limited, a company registered in England
under No. 03962327 whose registered office is at I Cousin Lane, London EC4R 3AA,
United Kingdom.

“AEMS Sale”

   has the meaning set forth in recital (J).

“AEMS Shares”

   has the meaning set forth in recital (J).

“AEMS SPA”

   has the meaning set forth in Article 3.1.

“Affiliate”

   in relation to a Person means (i) any other Person that it, directly or
indirectly through other Persons, Controls, (ii) any other Person that, directly
or indirectly through other Persons, Controls the first mentioned Person, and
(iii) any Person Controlled by a Person described in sub-clause (ii) of this
definition.

“Agreement”

   means this Master Agreement, its Schedules and Exhibits.

 

2



--------------------------------------------------------------------------------

“AI 16”

   has the meaning set forth in recital (H).

“AI 16 Consideration”

   has the meaning set forth in Article 2.4.2.

“AI 16 Price

Complement”

   has the meaning set forth in Article 2.4.2.

“AI 16 Shares”

   means all the outstanding shares of AI 16 after completion of the Business
Contribution (i.e., including those issued as remuneration for the Business
Contribution).

“AI 16 SPA”

   has the meaning set forth in Article 2.4.1.

“Ancillary Agreements”

   means the Business Contribution Agreement, the AEMS Belgium SPA, the AI 16
SPA, the AEMS SPA, the C21 Transfer Agreement, the Aramis License and Services
Agreement, the Haussmann Sublease, the HUB/CAP/MAP License Agreement, the
Hosting Amendment and any other agreement that the Parties deem necessary to
implement the Transaction.

“AO Infogérance”

   means Atos Origin Infogérance, a simplified joint stock company (société par
actions simplifiée) incorporated under the laws of France whose registered
office is at Les Miroirs, 18 avenue d’Alsace, La Défense 3, 92400 Courbevoie,
France and registered with the Commerce and Company Registry under No. 064
502 636 RCS Nanterre.

“AO Intégration”

   means Atos Origin Intégration, a simplified joint stock company (société par
actions simplifiée) incorporated under the laws of France whose registered
office is at Les Miroirs, 18 avenue d’Alsace, La Défense 3, 92400 Courbevoie,
France and registered with the Commerce and Company Registry under No. 408 024
719 RCS Nanterre.

“Aramis”

   has the meaning set forth in the Aramis License and Services Agreement.

“Aramis License and

Services Agreement”

   has the meaning set forth in Article 4.2.

“Atos Euronext Connect”

   means Atos Euronext Connect, a limited liability company (société anonyme)
incorporated under the laws of Belgium whose registered office is at Palais de
la Bourse, Place de la Bourse, 1000 Brussels, Belgium and registered with the
enterprise number 0462.240.830.

“Atos Origin Group”

   means Atos Origin and its Affiliates.

“AW”

   means one or more companies of the Atos Origin Group which conduct the Atos
Worldline business, as designated by Atos Origin and notified to NYSE Euronext
at the latest five (5) Business Days prior to the Closing Date.

“AWB”

   means Atos Worldline SA, a limited liability company (société anonyme)
incorporated under the laws of Belgium whose registered office is at Chaussée de
Haecht 1442, 11300 Brussels, Belgium and registered with the enterprise number
0418.547.872.

 

3



--------------------------------------------------------------------------------

“AWF”

   means Atos Worldline, a simplified joint stock company (société par actions
simplifiée) incorporated under the laws of France whose registered office is at
Les Miroirs, 18 avenue d’Alsace, La Défense 3, 92400 Courbevoie, France and
registered with the Commerce and Company Registry under No. 378 901 946 RCS
Nanterre.

“Business Contribution”

   has the meaning set forth in recital (J).

“Business Contribution

Agreement”

   has the meaning set forth in recital (K).

“Business Day”

   means a day (not being a Saturday) on which banks are open for general
banking business in Paris, France and in New York, NY, United States of America.

“Carve Out”

   has the meaning set forth in recital (J).

“Change of Control of

Atos Origin”

   a Change of Control of Atos Origin shall occur where a person, acting alone
or in concert: (A) acquires Control of Atos Origin where no person previously
had Control of Atos Origin and such person intends to ensure that the activities
and business of Atos Origin and its Management Board (Directoire) are conducted
in accordance with its wishes; or (B) acquires the ability to appoint a majority
of, or otherwise legally or contractually controls a majority of the votes
exercisable by, members of the Management Board (Directoire) of Atos Origin
where no person previously had such right.

“Closing”

   has the meaning set forth in Article 9.1.1.

“Closing Date”

   has the meaning set forth in Article 9.1.1.

“CM/CS IT Services”

   has the meaning set forth in Article 10.1.2.

“Coexis”

   means Coexis Limited, a company registered in England under the number
00816145 whose registered office is at I High Street, Rickmansworth,
Hertfordshire, WD3 IET (United Kingdom).

“Coexis Shares”

   means all the shares held by AEMS LTD in the share capital of Coexis as at
Closing, representing on the date hereof 19.6% of such share capital.

“Conditions Precedent”

   has the meaning set forth in Article 7.1.

“Confidential

Information”

   has the meaning set forth in Article 15.1.1.

“Control, Controlled or

Controlling”

   a Person shall be deemed to have Control of another Person if that Person
possesses or is entitled to acquire the majority of the voting rights in that
Person.

“C21”

   has the meaning set forth in the C21 Transfer Agreement.

“C21 IPR”

   has the meaning set forth in the C21 Transfer Agreement.

“C21 Transfer

Agreement”

   has the meaning set forth in Article 4.1.6.

 

4



--------------------------------------------------------------------------------

“Diamis”

   means Diamis SA, a limited liability company (société anonyme) incorporated
under the laws of France whose registered office is at 6/8 Boulevard Haussmann,
75009 Paris, and registered under No. 420 235 137 RCS Paris.

“Diamis Shares”

   means all the shares held by AEMS France in the share capital of Diamis as at
Closing, representing on the date hereof 60% of such share capital.

“Estimated AEMS

Consideration”

   has the meaning set forth in Article 3.6.

“Euronext”

   means Euronext N.V. and/or one or more companies Controlled by Euronext N.V.,
as designated by NYSE Euronext and notified to Atos Origin at the latest five
(5) Business Days prior to the Closing Date.

“Euronext N.V.”

   has the meaning set forth in recital (C).

“Euronext Paris”

   means Euronext Paris S.A., a limited liability company (société anonyme)
incorporated under the laws of France whose registered office is at Palais de la
Bourse, Place de la Bourse, 75002 Paris, France, and registered under
No. 343 406 732 RCS Paris.

“Exchange IT Services”

   means the creation, development, operation and maintenance of trading
platforms (including the related connectivity services to clients of such
trading platforms). For the avoidance of doubt, Exchange IT Services shall not
include customer interfaces or banking or broker applications connected to any
trading platform.

“Exhibit”

   means an exhibit to this Agreement.

“Haussmann Lease”

   has the meaning set forth in Article 4.5.1.

“Haussmann Payment”

   has the meaning set forth in Article 4.5.4.

“Haussmann Sublease”

   has the meaning set forth in Article 4.5.3.

“Hosting Amendment”

   has the meaning set forth in Article 4.8.1.

“HUB/CAP/MAP

License Agreement”

   has the meaning set forth in Article 4.7.1.

“Indemnified Party”

   has the meaning set forth in Article 12.1.

“Indemnifying Party”

   has the meaning set forth in Article 12.1.

“IT Services”

   means professional services relating to computer systems, including, inter
alia, human resources, consulting, design, licensing, development, deployment of
telecommunications equipment and resources, integration, testing, acceptance
procedures, delivery, installation, hosting and the associated technical
resources, operation, maintenance, assistance, monitoring, and incident
handling, in each case, in relation to computer systems.

“LCH Sublicenses”

   has the meaning set forth in Article 4.1.8.

 

5



--------------------------------------------------------------------------------

“Losses”

   means any and all liabilities, damages, losses, costs and expenses, interest
and penalties (including, without limitations, reasonable attorney’s and
consultants’ fees and expenses) suffered or incurred by a Person, but excluding
losses in revenues or business opportunities as well as any other form of
consequential or reputational losses or damages (préjudice moral).

“Material Breach”

   means a breach of this Agreement which has or is likely to have a serious
adverse effect on the benefit which the Party not in breach would otherwise
derive from the performance of this Agreement in accordance with its terms, and
includes in relation to a Party an event of insolvency, bankruptcy, inability to
pay debts when they fall due, composition with creditors or any analogous event.

“Material Contracts”

   has the meaning set forth in Article 2.1.3.

“MOU”

   has the meaning set forth in recital (E).

“NFA”

   has the meaning set forth in Article 4.7.1.

“NYSE Euronext Group”

   means NYSE Euronext and its Affiliates.

“Oracle License”

   has the meaning set forth in Article 4.3.1.

“Person”

   means any individual, company, firm, general or limited partnership, joint
venture, corporation, association, trust, governmental body, agency or
institution of a government, or any other organization or entity, public or
private.

“Preferred Supplier”

   has the meaning set forth in Article 5.2.

“Price Adjustment”

   has the meaning set forth in Article 3.3.

“Representations and

Warranties”

   has the meaning set forth in Article 6.1.

“Retention Premium

Amount”

   means a sum corresponding to the costs of the retention premiums paid or
payable to employees of the AEMS Group in connection with the Transaction, up to
a maximum amount of EUR 1.35 million, as notified by NYSE Euronext to Atos
Origin at least six (6) Business Days prior to the Closing Date.

“Schedule”

   means a schedule to this Agreement.

“Shareholders Agreement”

   has the meaning set forth in recital (D).

“Steria”

   means Steria SA (société anonyme), a limited liability company incorporated
under the laws of France whose registered office is at 12 rue Paul Dautier,
78140 Vélizy-Villacoublay, France, and registered with the Commerce and Company
Registry under No. 309 256 105 RCS Versailles.

“Strategic Partnership”

   has the meaning set forth in Article 4.1.5.

 

6



--------------------------------------------------------------------------------

“Taxation” or “Tax”

   means any tax (including but not limited to income tax, transfer tax, VAT,
stamp and registration duty, property tax and withholding tax), duty, as well as
all social contributions (whether relating to social security, unemployment
health insurance or retirement), taxes paid on behalf of employees, or other
withholding whenever and by whatever authority imposed and whether of France or
elsewhere, together with any interest, penalty or fine in connection with any
taxation, and regardless of whether any such taxes, duties, rates, levies,
charges, imposts, withholdings, interest, penalties or fines are chargeable
directly or primarily against or attributable directly or primarily to a member
of the AEMS Group or any other Person and of whether any amount in respect of
any of them is recoverable from any other person.

“Taxation Authority”

   means any statutory, governmental, state, provincial, local governmental or
municipal authority, body or official with responsibility in that capacity for
Taxation.

“Total Housing Cost”

   has the meaning set forth in Article 4.5.2.

“Transaction”

   has the meaning set forth in recital (E).

“Transferred Assets”

   means all of the fixed, movable and intangible assets listed in Annexe A-4 to
the Business Contribution Agreement.

“Transferred Businesses”

   means the capital market business and the clearing and settlement business of
AEMS France, which shall include the clientèles attached to such businesses, the
Transferred Assets, the Transferred Contracts, the Transferred IPR, the Working
Capital Components and the Inventory and shall exclude, for the avoidance of
doubt, all other assets (the “Excluded Assets”) and liabilities (the “Excluded
Liabilities”) of AEMS France or any other company of the AEMS Group or the NYSE
Euronext Group.

“Transferred Contracts”

   means all the agreements and contracts relating to the Transferred
Businesses, including those set out in Annexe A-5 to the Business Contribution
Agreement; for the avoidance of doubt, the NSC Software and Development License
Agreement dated June 5, 1997 between SBF and the CME and the Haussmann Lease are
excluded from the Transferred Contracts.

“Transferred Employees”

   means the employees listed in Annexe A-10 to the Business Contribution
Agreement.

“Transferred IPR”

   means all the intellectual property rights relating to the Transferred
Businesses, a list of which is attached as Annexe A-6 to the Business
Contribution Agreement.

“Transition Services”

   has the meaning set forth in Article 4.9.1.

“TRS/CPS”

   means the TRS/CPS software currently developed and manufactured by AEMS LTD.

 

7



--------------------------------------------------------------------------------

“VAT”

   means value added tax imposed in any member state of the European Union
pursuant to the Sixth European Council Directive on the harmonization of the
laws of the member states relating to turnover taxes – common system of value
added tax: uniform basis of assessment (Directive 77/338) and national
legislation implementing or supplemental to that Directive and any other sales
or turnover tax of a similar nature imposed in any country that is not a member
of the European Union.

“Working Capital

Components”

   means the working capital components described in Annexe A-7 to the Business
Contribution Agreement.

 

8